    Case: 1:17-md-02804-DAP Doc #: 1510 Filed: 04/03/19 1 of 4. PageID #: 43161



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                                          MDL No. 2804


                                        TRANSFER ORDER


        Before the Panel:* Plaintiffs in 28 actions and Southern District of Ohio defendant Mylan Bertek
Pharmaceuticals, Inc., move under Panel Rule 7.1 to vacate the orders conditionally transferring the
actions listed on Schedule A to MDL No. 2804. Various defendants1 oppose the motions.

         After considering the argument of counsel, we find these actions involve common questions of
fact with the actions previously transferred to MDL No. 2804, and that transfer under 28 U.S.C. § 1407
will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the
litigation. Moreover, transfer is warranted for the reasons set out in our order directing centralization.
In that order, we held that the Northern District of Ohio was an appropriate Section 1407 forum for
actions sharing factual questions regarding the allegedly improper marketing and distribution of various
prescription opiate medications into cities, states and towns across the country. See In re: Nat’l
Prescription Opiate Litig., 290 F. Supp.3d 1375 (J.P.M.L. 2017).

        Despite some variances among the actions before us, they all share a factual core with the MDL
actions: the manufacturing and distributor defendants’ alleged knowledge of and conduct regarding the
diversion of these prescription opiates, as well as the manufacturers’ allegedly improper marketing of
such drugs. The actions therefore fall within the MDL’s ambit.




     *
      Judges Ellen Segal Huvelle and Nathaniel Gorton did not participate in the decision of this
 matter.
     1
        Amerisourcebergen Drug Corp.; Cardinal Health, Inc., and Cardinal Health 110, LLC; and
 McKesson Corp. (distributor defendants); Allergan PLC, Actavis LLC, Actavis Pharma, Inc.;
 Allergan Finance, LLC; Cephalon, Inc.; Endo Health Solutions Inc., Endo Pharmaceuticals, Inc.;
 Insys Manufacturing LLC, Insys Therapeutics, Inc.; Janssen Pharmaceutica Inc., and
 Ortho-McNeil-Janssen Pharmaceuticals, Inc.; Johnson & Johnson; Mallinkrodt plc and Mallinckrodt
 Enterprises, LLC; Purdue Pharma L.P., Purdue Pharma, Inc., and The Purdue Frederick Company,
 Inc.; Teva Pharmaceuticals USA, Inc., and Teva Pharmaceuticals Industries Ltd.; Watson
 Laboratories, Inc., Watson Pharma, Inc. and Watson Pharmaceuticals, Inc. (manufacturing
 defendants); Express Scripts Holding Co., Express Scripts, Inc.; Optum, Inc., OptumRx, Inc.;
 UnitedHealth Group Incorporated; the University of Kansas Hospital Authority; and Walgreen Co.,
 Walgreen Eastern Co., and Walgreen Boots Alliance, Inc.
    Case: 1:17-md-02804-DAP Doc #: 1510 Filed: 04/03/19 2 of 4. PageID #: 43162



                                                     -2-

        The parties opposing transfer in 28 actions argue principally that federal jurisdiction is lacking
over their cases. But opposition to transfer challenging the propriety of federal jurisdiction is insufficient
to warrant vacating conditional transfer orders covering otherwise factually related cases.2 Several parties
argue that including their actions in this large MDL will cause them inconvenience. Given the
undisputed factual overlap with the MDL proceedings, transfer is justified in order to facilitate the
efficient conduct of the litigation as a whole. See In re: Watson Fentanyl Patch Prods. Liab. Litig., 883
F. Supp. 2d 1350, 1351-52 (J.P.M.L. 2012) (“[W]e look to the overall convenience of the parties and
witnesses, not just those of a single plaintiff or defendant in isolation.”).

        Plaintiff in the Western District of Missouri Tudhope action asserts that her action is unique
because it is an individual personal injury action arising from her use of the fentanyl spray Subsys. But
there are several personal injury actions pending in the MDL. The maker of Subsys is a defendant in over
600 cases, and the distributor defendant named in Tudhope, AmeriSourceBergen, is a defendant in over
1150 cases. Substantial efficiencies can be gained by including this factually related action in the MDL.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
Northern District of Ohio and, with the consent of that court, assigned to the Honorable Dan A. Polster
for inclusion in the coordinated or consolidated pretrial proceedings.


                                         PANEL ON MULTIDISTRICT LITIGATION




                                                           Sarah S. Vance
                                                                Chair

                                        Lewis A. Kaplan                 R. David Proctor
                                        Catherine D. Perry              Karen K. Caldwell




    2
      See, e.g., In re: Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp. 2d 1346, 1347-
 48 (J.P.M.L. 2001).
  Case: 1:17-md-02804-DAP Doc #: 1510 Filed: 04/03/19 3 of 4. PageID #: 43163



IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                      MDL No. 2804


                                       SCHEDULE A

          Northern District of Georgia

     COUNTY OF FANNIN v. RITE AID OF GEORGIA, INC., ET AL.,
         C.A. No. 2:18!00220

          Western District of Missouri

     TUDHOPE, ET AL. v. AMERISOURCEBERGEN DRUG CORPORATION, ET AL.,
         C.A. No. 4:18!00932

          Southern District of Ohio

     MEIGS COUNTY, OHIO v. CARDINAL HEALTH, INC., ET AL.,
          C.A. No. 2:18!01582
     WASHINGTON COUNTY, OHIO BY ITS COMMISSIONERS, ET AL. v. CARDINAL
          HEALTH, INC., ET AL., C.A. No. 2:18!01706

          Eastern District of Oklahoma

     SEMINOLE COUNTY BOARD OF COUNTY COMMISSIONERS v. PURDUE
          PHARMA, LP, ET AL., C.A. No. 6:18!00372

          Western District of Oklahoma

     CHEYENNE AND ARAPAHO TRIBES v. PURDUE PHARMA LP, ET AL.,
         C.A. No. 5:19!00039

     CHEYENNE AND ARAPAHO TRIBES v. WATSON LABORATORIES, INC.,
         ET AL., C.A. No. 5:19!00042

          Eastern District of Pennsylvania

     COUNTY OF CARBON v. PURDUE PHARMA L.P., ET AL., C.A. No. 2:18!05625
     DELAWARE COUNTY, PENNSYLVANIA v. PURDUE PHARMA L.P., ET AL.,
         C.A. No. 2:18!05627

          Southern District of Texas

     COUNTY OF BLANCO v. PURDUE PHARMA L.P., ET AL., C.A. No. 4:18!04705
     COUNTY OF JASPER v. PURDUE PHARMA L.P., ET AL., C.A. No. 4:18!04706
     COUNTY OF GALVESTON v. PURDUE PHARMA L.P., ET AL.,
         C.A. No. 4:18!04708
Case: 1:17-md-02804-DAP Doc #: 1510 Filed: 04/03/19 4 of 4. PageID #: 43164



                                        - A2 -

  COUNTY OF LEON v. PURDUE PHARMA L.P., ET AL., C.A. No. 4:18!04709
  COUNTY OF HARDIN v. ENDO HEALTH SOLUTIONS, INC., ET AL.,
      C.A. No. 4:19!00114
  COUNTY OF NEWTON v. ENDO HEALTH SOLUTIONS, INC., ET AL.,
      C.A. No. 4:19!00117

        Eastern District of Virginia

  CITY OF ALEXANDRIA v. PURDUE PHARMA, L.P., ET AL., C.A. No. 1:18!01536

        Western District of Virginia

  WASHINGTON COUNTY, VIRGINIA v. PURDUE PHARMA, L.P., ET AL.,
        C.A. No. 1:18!00046
  BUCHANAN COUNTY, VIRGINIA v. PURDUE PHARMA, L.P., ET AL.,
        C.A. No. 1:18!00047
  DICKENSON COUNTY v. PURDUE PHARMA, L.P., ET AL., C.A. No. 2:18!00048
  LEE COUNTY, VIRGINIA v. PURDUE PHARMA, L.P., ET AL.,
        C.A. No. 2:18!00049
  CITY OF NORTON, VIRGINIA v. PURDUE PHARMA L.P., ET AL.,
        C.A. No. 2:18!00050
  PITTSYLVANIA COUNTY v. PURDUE PHARMA, L.P., ET AL.,
        C.A. No. 4:18!00070
  HENRY COUNTY, VIRGINIA v. PURDUE PHARMA, L.P., ET AL.,
        C.A. No. 4:18!00071
  PAGE COUNTY v. PURDUE PHARMA, L.P., ET AL., C.A. No. 5:18!00147
  CITY OF GALAX, VIRGINIA v. PURDUE PHARMA, L.P., ET AL.,
        C.A. No. 7:18!00617
  GILES COUNTY v. PURDUE PHARMA, L.P., ET AL., C.A. No. 7:18!00618
  MONTGOMERY COUNTY v. PURDUE PHARMA, L.P., ET AL.,
        C.A. No. 7:18!00619

        Western District of Wisconsin

  BAD RIVER BAND OF LAKE SUPERIOR CHIPPEWA v. PURDUE PHARMA
       L.P., ET AL., C.A. No. 3:18!01017
